        Case 3:18-cr-00054-PDW Document 201 Filed 01/04/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                 Case No. 3:18-cr-54-03
                 Plaintiff,
                                                 UNITED STATES’ SENTENCING
                 v.                              MEMORANDUM

 AMANDA RENEE SCHNEIDER,

                 Defendant.

       The United States of America, by Christopher C. Myers, United States Attorney

for the District of North Dakota, has no objections or corrections to the Presentence

Investigation Report in this case.

       Dated: January 4, 2019



                                          _____________________________________
                                          /s/ Christopher C. Myers
                                          CHRISTOPHER C. MYERS
                                          United States Attorney
                                          Quentin N. Burdick United States Courthouse
                                          655 First Avenue North - Suite 250
                                          Fargo, ND 58102-4932
                                          (701) 297-7400
                                          ND Bar Board ID No. 05317
                                          Chris.C.Myers@usdoj.gov
                                          Attorney for United States
